Citation Nr: 0112119	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for a herniated lumbar 
disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
September 1973, with verified service from November 1969 to 
September 1973.

This appeal arises from an April 2000, Department of Veterans 
Affairs Regional Office (VARO), Atlanta, Georgia rating 
decision which, in pertinent part, denied the appellant 
entitlement to an increased rating for service-connected 
bilateral hearing loss, evaluated as 40 percent disabling, 
and denied entitlement to service connection for a herniated 
disc at L4-L5.

The Board notes that the appellant withdrew his appeal for an 
increased rating for tinnitus at the time of his November 
2000 hearing on appeal before the undersigned.


FINDING OF FACT

The appellant's service-connected bilateral hearing loss is 
currently manifested by average puretone decibel loss of 81 
in the right ear with 82 percent speech discrimination, and 
average puretone decibel loss of 80 in the left ear with 86 
percent speech discrimination on VA audiological examination 
in September 1999.

CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
hearing loss are no more than 40 percent disabling.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.

The appellant contends, in essence, that his service-connected 
bilateral hearing loss, currently evaluated as 40 percent 
disabling, warrants a higher disability rating than currently 
assigned.  

As a preliminary matter, the Board finds that the RO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case issued during the pendency of this appeal.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant, and in fact, 
it appears that all evidence identified by the appellant 
relative to this issue has been obtained and associated with 
his claims folder.  Further, a VA examination was provided in 
September 1999, and a hearing was conducted in November 2000. 

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will now review the appellant's pertinent history.

The appellant was granted entitlement to service connection 
for hearing loss, evaluated as 0 percent disabling, in an 
October 1973 VARO rating decision.  He was granted an 
increased rating from 0 to 20 percent in a July 1975 rating 
decision, and an increased rating from 20 to 40 percent in a 
May 1976 rating decision.  

A VA medical examination was conducted in April 1980 which 
reported that the appellant provided a 20 year history of 
hearing loss and claimed that he fairly often had to ask 
people to repeat what they said.  The examiner noted that the 
appellant wore a hearing aid on the left, and a diagnosis of 
hearing loss was indicated.  A VA audiological examination was 
also conducted in April 1980 which revealed moderate 
impairment for conversational speech in a quiet room, and mild 
to profound sensorineural hearing loss bilaterally. 

A VA audiological evaluation was conducted in November 1993 
which revealed the following puretone thresholds on 
examination:

	1000	2000	3000	4000	(Hertz)		Average
RIGHT	    35	    80	    90	    90	(Decibels)	  73.75
LEFT	    60	    70	    75	    75	(Decibels)         
70

Speech recognition was 64 percent correct on the right and 56 
percent correct on the left.  The examiner remarked that the 
appellant had sharply falling severe sensorineural loss 
bilaterally.  

Subsequent military medical treatment records are negative for 
any complaints or findings referable to the appellant's 
hearing loss.

VA audiological evaluation was conducted in May 1999.  The 
following audiometric evaluations were reported:

	250	  500	1000	2000	3000	4000	 
8000(Hertz)	  
RIGHT	  30	    25 	    40	    85	    90	    95	   
105(Decibels)
LEFT	  45	    50	    60	    75	      	    75	     
90(Decibels)

The average of 4 frequencies on the right from 1000 to 4000 
was 77.50.  The average of 4 frequencies on the left (no 
reading in 3000) was not accomplished.  However, the average 
for 3 frequencies was reported as 61.7.

The appellant's claim for an increased rating for service-
connected bilateral hearing loss disability was received on 
June 15, 1999.  

A September 1999 VA referred audiological evaluation was 
conducted.  The appellant reported that he found it 
increasingly difficult to understand speech when in crowds.  
He stated that high-pitched voices effected him negatively 
because they were irritating.  The following puretone 
audiometric readings were indicated:

	500	1000	2000	3000	4000	(Hertz)		Average
RIGHT	  30	    45	    85	    90	  105	(Decibels)
	        81
LEFT	  50	    65	    80	    80	    95	(Decibels)         
80

Speech recognition from the Maryland word list was 82 percent 
correct on the right, and 86 percent correct on the left.  The 
diagnosis was of bilateral hearing loss with tinnitus, and it 
was recommended that the appellant continue to wear hearing 
aids.

At his November 2000 hearing on appeal, the appellant 
testified that, contrary to what the September 1999 
audiological examination indicated, there had been no 
improvement in his hearing loss.  He denied having sought 
further treatment or evaluation for his hearing loss since 
that time.

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity. Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85 Diagnostic 
Code 6100 (2000).  To evaluate the degree of disability from 
service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in both ears is a Level V.  
Table VII of 38 C.F.R. § 4.85 reveals that these levels of 
hearing impairment warrant the assignment of a 20 percent 
disability evaluation.  The same conclusion would be reached 
were the Board to use the limited findings provided by the 
May 1999 examination. 

However, ratings in effect for 20 years or more are protected 
from reduction absent fraud.  38 C.F.R. § 3.951(b) (2000).  
The appellant's disability rating for bilateral hearing loss 
may not be reduced from 40 percent, and the preponderance of 
the evidence is against a higher evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation 
for his bilateral hearing loss disability.

Moreover, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

Entitlement to an increased rating for the appellant's 
service-connected bilateral hearing loss, is denied.


REMAND

2.  Entitlement to service connection for a herniated lumbar 
disc.

Regarding the appellant's claim for service connection for a 
herniated lumbar disc, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand regarding this issue is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the Board notes that, in a July 2000 statement 
and at the time of his November 2000 hearing on appeal, the 
appellant claimed that he underwent a VA examination in 1974, 
at which time, x-rays of his lumbar spine revealed "bone-on-
bone" contact.  However, these records have not been 
associated with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and request that he identify, to the best 
of his recollection, the date of 
treatment and location of the VA medical 
care facility where he was provided 
treatment in 1974 for his claimed back 
disability.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
appellant which have not been previously 
obtained, in particular the x-ray reports 
and findings indicated by the appellant 
during his November 2000 hearing on 
appeal.  Any attempts to obtain such 
records should be documented.  All 
records obtained should then be 
associated with the appellant's claims 
folder.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



